DETAILED ACTION
This office action is in response to the amendment dated May 17, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-16 are canceled.
	Claims 17, 18, 25, 27-29, and 31 are currently amended.
	Claims 19-24, 26, 30, and 32 are as previously presented.
	Claims 33 and 34 are newly added.
	Therefore, claims 17-32 are currently pending.

Response to Amendment
4.	In response to the filed amendment, the objection to claim 25 and rejection under 35 U.S.C. 101 are hereby withdrawn.

Claim Objections
Claims 17, 22, 23, and 26 are objected to because of the following informalities:  
	Each of these claims interchangeably refers to “at least one child seat”, “a child seat”, and “the child seat” However, the interpretation of “at least one child seat” and “a child seat” is not the same. Please provide language for a consistent interpretation throughout the claims. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17-29, 31, and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schoenberg et al. (Schoenberg; US PG Pub #2014/0184404).
As to claim 17, Schoenberg teaches a child seat checking system for a child seat of a motor vehicle (Paragraph [0011] teaches a system to alert that a child is likely present in a parked vehicle), the system comprising: 
at least one child seat (Paragraph [0048]); 
a first checking device for checking whether a child is in the child seat (Paragraphs [0062]-[0067] teach various ways of determining if a child is in a seat including a weight sensitive pad, optical sensors, acoustic sensors, piezoelectric sensors, force sensors, capacitive sensors infrared sensors, mechanical sensors, vision sensors, motion sensors, and indirect sensors including seat belt tension sensors and seat orientation detectors); and 
a second checking device for checking whether a person caring for the child is present, wherein the second checking device is at least partially portable and is configured to operate independent of a state of the vehicle (Paragraphs [0091] and [0095] teach a mobile phone or similar device carried by most parents and the field strength between the car seat device and mobile object to determine the distance between the two objects to determine if a caregiver is potentially forgetting a child), and
a third checking device, wherein the third checking device is configured to check a wakefulness status of the child (Paragraph [0055] teaches a detector being a large device detecting a sleeping pet or child; Paragraph [0064] teaches that kids are less likely to fall asleep in more open seats where they can move freely and that a large motion sensor, like the one discussed in [0055], may be optimal).  
As to claim 18, depending from the child seat checking system according to claim 17, Schoenberg teaches the system further comprising: 
a fourth checking device, wherein the fourth checking device is configured to check an ambient temperature (Paragraphs [0014] and [0068]).  
As to claim 19, depending from the child seat checking system according to claim 18, Schoenberg teaches the system further including at least one control device coupled to the first, the second, the third, and the fourth checking device (Paragraph [0046]), the at least one control device configured to output at least one result to an acoustical indicating device or an optical indicating device (Paragraphs [0011], [0083], [0084], [0097]), the at least one result derived from the first, the second, the third, or the fourth checking device, or the at least one result corresponding to a comparison of the first, the second, the third, or the fourth checking device (Figures 21 and 22; Paragraphs [0014], [0090], [0097], and [0106]).  
As to claim 20, depending from the child seat checking system according to claim 18 Schoenberg teaches wherein at least one of the first, the second, the third, or the fourth checking device comprises an output means for outputting a result of the checking to one or more control devices (Figure 7; Paragraph [0046]).  
As to claim 21, depending from the child seat checking system according to claim 18 Schoenberg teaches the system further comprising: 
at least one indicating device having an acoustical or optical output, the at least one indicating device structurally integrated with the second checking device and configured to indicate an alarm signal upon detecting an undesirable condition corresponding to the child or the person caring for the child (Paragraphs [0090]-[0092]).  
As to claim 22, depending from the child seat checking system according to claim 18 Schoenberg teaches wherein the first, third or fourth checking devices are at least partially on or in the at least one child seat or the fourth checking device is at least partially on an outer side of the child seat (Figures 2 and 3; Paragraph [0053]).  
As to claim 23, depending from the child seat checking system according claim 18 Schoenberg teaches wherein: 
the first checking device comprises: 
	at least one restraint device sensor configured to determine a status of at least one restraint device, the restraint device including a retaining belt or an impact shield, or at least one weight sensor, or at least one optical camera (Paragraphs [0062]-[0067]), 
the second checking device comprises: 
	at least one on-board sensor, the on-board sensor including a weight sensor or an ignition sensor, or 
	a mobile device, the mobile device including a telephone, a watch, a Smartwatch, an activity tracker, a visual aid, a hearing aid, an ignition key, a transmitter, a receiver, or transponder, or a distance determining device configured to determine a distance between the child seat and the mobile device (Paragraphs [0091] and [0095]), and 
the third checking device comprises: 
	at least one motion sensor, a camera, a noise sensor, or at least one weight sensor, or at least one sensor for determining a physical condition of the child, wherein the atPRELIMINARY AMENDMENTPage 6 least one sensor for determining a physical condition includes a pulse sensor or a respiration sensor (Paragraph [0064]).  
As to claim 24, depending from the child seat checking system according to claim 18 Schoenberg teaches wherein the first checking device, the second checking device, the third checking device, or the fourth checking device includes a plurality of sensors or a sensor array (Paragraphs [0052], [0055], and 0062]-[0067]).  
As to claim 25, depending from the child seat checking system according to claim 19 Schoenberg teaches wherein the first checking device, the second checking device, the third checking device, the fourth checking device, the at least one control device, the acoustical indicating device, or the optical indicating device is configured for wireless communication via radio, Bluetooth, infrared, or Internet (Paragraphs [0086] and [0091]).  
As to claim 26, depending from the child seat checking system according to claim 19 Schoenberg teaches wherein the child seat and the second checking device are configured for wireless communication via a first wireless communication link, wherein a measurement based on the first communication link is communicated via the first communication link or via a second wireless communication link or, wherein if the first wireless communication link is interrupted, then an alarm is generated automatically or by communicating using the second wireless communication link (Paragraphs [0095]).  
As to claim 27, Schoenberg teaches a child seat checking method (Paragraph [0011] teaches a method to alert that a child is likely present in a parked vehicle) comprising: 
using a controller to check whether a child is in a child seat (Paragraph [0046] teaches a method carried out by a microprocessor or similar controller; Paragraphs [0062]-[0067] teach a variety of ways to detect a child in a seat including using weight, optics, acoustics, piezoelectric sensors, force, capacitance, infrared, mechanical sensors, vision sensors, motion, and indirectly based on seat belt tension and seat orientation); and 
using the controller to check whether a person caring for the child is present, and wherein the controller is coupled to a checking device configured to be portable and to operate independently of the operating state of vehicle in which the child seat is attached (Paragraphs [0091] and [0095] teach a mobile phone or similar device carried by most parents and the field strength between the car seat device and mobile object to determine the distance between the two objects to determine if a caregiver is potentially forgetting a child),
wherein the controller is configured to check a wakefulness status of the child (Paragraph [0055] teaches a detector being a large device detecting a sleeping pet or child; Paragraph [0064] teaches that kids are less likely to fall asleep in more open seats where they can move freely and that a large motion sensor, like the one discussed in [0055], may be optimal).  
As to claim 28, depending from the seat checking method according to claim 27, Schoenberg teaches checking the child seat environmental temperature (Paragraphs [0014] and [0068]).  
As to claim 29, depending from the child seat checking method according to claim 27 Schoenberg teaches wherein 
a visual indication or audible indication is given (Paragraphs [0085], [0090]-[0092])
upon one or both of
	discerning a first condition in which a child is in the child seat and an environmental temperature is not in an acceptable range (Paragraph [0068]) and discerning a second condition in which the child is in the child seat and the caring person is not present (Paragraph [0095]),  
	or the visual indication or audible indication is not given or only occurs when a predetermined time has elapsed upon discerning a third condition in which the child is in the child seat, and the caring person is not present and the child is not awake and the temperature is in an acceptable range or 
the visual indication or the audible indication is not given upon one or several of
discerning a fourth condition in which the child is not in the child seat and discerning a fifth condition in which the child is in the child seat and the caring person is present and when the indication or alarm is suppressed by the caring person, for a period of time of at least t1, when the caring person is not present, which is only possible when for a temporary period of time t2, if the temperature is not within an acceptable range, wherein t2 is less than t1.  
As to claim 31, Schoenberg teaches a non-transitory computer-readable storage medium configured for execution on a mobile device, the storage medium having instructions configured to execute the child seat checking method (Paragraphs [0021] and [0084]) according to claim 29 (as seen with respect to claim 29).  
As to claim 32, Schoenberg teaches a mobile device configured to perform the child seat checking method (Paragraphs [0084] and [0091]) according to claim 29 (as seen with respect to claim 29).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Schoenberg et al. (Schoenberg; US PG Pub #2014/0184404) as applied to claim 27 above, and further in view of Ali (US PG Pub #2018/0281627).
	As to claim 33, depending from the child seat checking method according to claim 27, Schoenberg does not explicitly teach wherein the wakefulness status is checked by a checking device coupled to the controller, and wherein the checking device is configured to measure with such accuracy that a distinction can be made between a calm child and a moving child.
	In the field of child seat monitoring, Ali teaches wherein the wakefulness status is checked by a checking device coupled to the controller, and wherein the checking device is configured to measure with such accuracy that a distinction can be made between a calm child and a moving child (Paragraphs [0110]-[0113] teach detecting when a child falls asleep using a variety of sensor types including monitoring heart beats, brainwaves, breathing patterns, video, and motion). It would have been obvious to one of ordinary skill in the art to modify the teaching of Schoenberg with the sensors of Ali because detecting a sleeping child has many benefits and uses including keeping the child safe and comfortable (Paragraphs [0014] and [0092]), being able to make the rest more comfortable for the child (Paragraph [0015]), and provide a better sleep environment for the child (Paragraph [0120]). 

Allowable Subject Matter
Claim 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 34 is allowed.

Response to Arguments
Applicant's arguments filed May 17, 2022 have been fully considered but they are not persuasive.
	The applicant argues, on pages 8 and 9, that the cited portions of Schoenberg do not teach the amended subject matter of independent claim 17. The examiner respectfully disagrees. First, explanation of the teachings of the prior art has been provided in the rejection above. Of note, no changes were made with respect to the cited portions of the prior art relied upon for meeting the claimed limitations. Specific to the amended subject matter, Schoenberg teaches a detector being a large device detecting a sleeping pet or child (Paragraph [0055]) and that kids are less likely to fall asleep in more open seats where they can move freely and that a large sensor, like the one discussed in [0055], may be optimal (Paragraph [0064]). Further, paragraph [0064] teaches a motion sensor to determine if there is motion in the area of the seat. Therefore, without limitations further defining the scope of the claimed invention, the prior art reads on a third checking device “configured to” check a wakefulness status of the child since a motion sensor is “configured to” determine motion, of which a sleeping child and awake child exhibit very different data.
	Further, in support of the teaching of Schoenberg and as seen in reference to the rejection of claim 33, prior art to Ali teaches that monitoring the wakefulness of a child in a vehicle using motion is established in the art. This is specifically found in paragraphs [0110] and [0113] of Ali.
	Therefore, claims 17-29 and 31-33 are properly rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN W SHERWIN whose telephone number is (571)270-7269. The examiner can normally be reached M-F, 9:00-3:00 and 4:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571.270.1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN W SHERWIN/Primary Examiner, Art Unit 2688